             Case 19-20020 Document 175 Filed in TXSB on 03/19/19 Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION                                             ENTERED
                                                                                                      03/19/2019
    In re:                                                  §
                                                            §
    SAM KANE BEEF PROCESSORS, LLC,                          §               Case No. 19-20020
                                                            §
              Debtor.                                       §               Chapter 11

                    FINAL ORDER (I) AUTHORIZING THE DEBTOR TO
                USE CASH COLLATERAL PURSUANT TO SECTION 363(C) OF
              THE BANKRUPTCY CODE, AND (II) GRANTING RELATED RELIEF
                                  [Relates to Docket No. ____]
                                                          163

             The Court considered the Emergency Motion for Final Order (I) Authorizing the Debtor to

Use Cash Collateral Pursuant to Section 363(c) of the Bankruptcy Code, and (II) Granting Related

Relief (the “Motion”), 1 filed by Sam Kane Beef Processors, LLC, the above-captioned debtor and

debtor in possession (the “Debtor”). The Court, having considered the Motion and any objections

thereto; and based on the record of the hearing held on the Motion; it appearing that the Court has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334; that this is a core proceeding pursuant

to 28 U.S.C. § 157(b); that notice of the Motion was sufficient and it appearing that the relief

requested is in the best interests of the Debtor, its estate, creditors, and other parties in interest, and

that good cause has been shown therefore, finds that the Motion should be GRANTED. It is

therefore hereby ORDERED that:

             1.     The Debtor is authorized to utilize cash collateral in the amount of $40,000.00 to

purchase services for forensic imaging and back-up of the Debtor’s electronically stored

information.

SIGNED _________________, 2019.
 Signed: March 19, 2019.
                                                        ____________________________________
                                                        ____________________________________
                                                        THE HONORABLE DAVID R. JONES
                                                        DAVID R.STATES
                                                        UNITED   JONES BANKRUPTCY JUDGE
                                                        UNITED STATES BANKRUPTCY JUDGE
1
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.
